0123ÿ51:11-cr-00409-RMB
 Case 6557897 7ÿÿÿ   83ÿ4175ÿÿFiled
                        Document      ÿ303/01/21
                                            ÿ5ÿÿPage
                                                      ÿ131ÿ5ofÿ5ÿ
0123ÿ51:11-cr-00409-RMB
 Case 6557897 7ÿÿÿ   83ÿ4175ÿÿFiled
                        Document      ÿ303/01/21
                                            ÿ5ÿÿPage
                                                      ÿ132ÿofÿ5ÿ
0123ÿ51:11-cr-00409-RMB
 Case 6557897 7ÿÿÿ   83ÿ4175ÿÿFiled
                        Document      ÿ303/01/21
                                            ÿ5ÿÿPage
                                                      ÿ133ÿofÿ5ÿ
0123ÿ51:11-cr-00409-RMB
 Case 6557897 7ÿÿÿ   83ÿ4175ÿÿFiled
                        Document      ÿ303/01/21
                                            ÿ5ÿÿPage
                                                      ÿ134ÿofÿ5ÿ
0123ÿ51:11-cr-00409-RMB
 Case 6557897 7ÿÿÿ   83ÿ4175ÿÿFiled
                        Document      ÿ303/01/21
                                            ÿ5ÿÿPage
                                                      ÿ135ÿofÿ5ÿ




                                                                    March 1, 2021
